Appeal from so much of an order of the Supreme Court, Kings County, dated November 25, 1968, as granted plaintiffs’ motion to vacate defendant’s notice of discovery and inspection. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and motion denied. We are of the opinion that where a corporation is a party to an action it is entitled to have discovery and inspection of any statements given by its employees to the opposing party (CPLR 3101, *812subd. [e]; CPLR 3120; Briggs v. Spencerport Road Plaza, 19 A D 2d 943; 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3101.56). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.